El Juez Asociado Sr. Wolf,
emitió la opinión del tribunal.
*670Él punto principal planteado en esta apelación se refiere a la manera en que se fia. distribuido el caudal hereditario. La apelante, una bija natural reconocida, se queja de que en la distribución de la herencia se dedujo como bajas de la masa total hereditaria los gastos de funerales y legados en vez de de la parte de libre disposición. Las duedas deben siempre deducirse de la masa total.
Le la liquidación en este caso aparece que después de deducir las deudas y legados la parte distribuíble' era de $93,953.13. Los legados ascendían a $11,770, de modo que la parte distribuíble era de $105,723.13. Existían dos herede-ros legítimos a quienes pertenecían las dos terceras partes de los bienes, y uno natural. Sobre la base propuesta por la ape-lante, a cada uno de los hijos legítimos, le correspondería la suma de $35,241.0414) o sea una tercera parte de $105,723.13, por tanto, a la apelante le correspondería $17,620.52%, o una mitad de dicha tercera parte. Añadiendo a este último número el importe de los legados que ascienden a $11,770, resultaría un total de $29,390.52%, dejando $5,850.52% para distribuirse en la misma proporción de la parte de li-bre disposición. De esta suma de - $5,850.52% la suma de $2,340.20 13/15 pertenecía, por tanto, a cada uno de los hijos legítimos y la de $1,170.10 13/30 al hijo natural. Añadiendo la suma de $1,170.10 13/30 a los $17,620.52%, el total sería $18,790.63 que es precisamente la suma que estima el árbi-tro correspondent. Conforme con los principios aritméticos bien establecidos, esto tendría que ser cierto cuando la quinta parte de la porción distribuíble de los bienes que corres-pondía al hijo natural, más los legados no excedan del tercio de libre disposición, puesto que el hijo natural siempre tenía derecho a una cuarta parte de lo que correspondía a los hijos legítimos o a una quinta parte de la totalidad de los bienes distribuíbles. No podemos exijirle a los apelantes que conozcan todos los principios de la aritmética ni que debieran consultarse con expertos, pero cuando menos el *671cómputo que Remos lieclio de lo que se le Rubiera debido de acuerdo cou su teoría ha podido hacerlo la parte ape-lante. Esta apelación no es meritoria, no siendo necesario discutir los demás errores alegados puesto que las cuestio-nes planteadas así como la falta de notificación que fueron subsanadas por la comparecencia ante el árbitro, o no fue-ron debidamente propuestas ante la corte inferior, ni fueron nunca fundamentales. Nos confirmamos en nuestra posi-ción al no tocar los demás errores puesto qué la parte ape-lante no ha hecho señalamiento separado de errores, tal como se exige por los artículos 41 y 42 de este tribunal.
Es de confirmarse la sentencia recurrida.

Confirmada la sentencia recurrida.

Jueces concurrentes: Sres. Presidente Hernández y Aso-ciados del Toro, Aldrey y Hutchison.